AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

DINO L. HARDING,

Petitioner,

JUDGMENT IN A CIVIL CASE

v_ CASE NUMBER; 4119'€"'020
CLINTON PERRY, WARDEN,

Respondent.

Jul'y Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's Order dated March 1, 2019 adopting the U.S. Magistrate
Judge's Repoit and Recommendation as the opinion of this Court, the Petitioner's 28

U.S.C. § 2254 Petition for Habeas Corpus is dismissed, the Petitioner is denied a Ceitiflcate of
Appealability, and the Petitioner is denied in fonna pauperis status on appeal. This case stands

closed.

Approved by:

 

March 7, 2019

 

 

Date

 

GAS Rev 1011/03

 

